DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-5, 7-9, 11-12 are currently amended.
Claims 6, 10 are cancelled.
Claims 13-14 are withdrawn.
Claim 15 is withdrawn and previously presented.
Claims 16-19 are new.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2005/0048304) and further in view of Nakaishi (JP 2011/256359).

Regarding claim 1, Jones discloses: a method (see title, abs) for producing an article (see fibre fabrics) by means of an additive manufacturing method (see [0015]), comprising the steps of:
Applying a filament (see thermoplastic filament, Id.) of an at least partly molten (see heated) construction material to a carrier (see mechanical stage), such that a layer of the construction material is obtained (see layer), corresponding to a first selected cross section of the article (any section can be the claimed cross-section – see Fig. 2);
Applying a filament of the at least partially molten material onto a previously applied layer of the construction material to obtain a further layer of the construction material which corresponds to a further selected cross section of the article (see [0015], Fig. 2) and which is joined (brought into contact with to fuse) to the previously applied layer;
Repeating the step of applying a filament of the at least partially molten construction material onto a previously applied layer of construction material until the article has been formed.
Jones does not disclose wherein: characterized in that the construction material comprises:
20-99.8 weight % of aromatic polycarbonate;

In the same field of endeavor of thermoplastic article manufacture (see title, abs), Nakaishi discloses: An aromatic polycarbonate (see equivalent/translated abs) in the recited weight range; and 0.01-3 wt. % of diglycerol ester.
That the glass/carbon fibers, carbon nanotubes, … are not included is considered a contingent limitation since 0.0% wt. is included in the recited range.  See MPEP 2111.04 regarding the contingent limitations being optional in reading on the recited claim limitations.
To utilize the filament of Nakaishi in the method of Jones would have been the selection of a known design for its intended uses.  See MPEP 2144.06-07 regarding the obviousness of selection of a known design for its intended uses.
	Doing so had the benefit that the filament had improved flame retardancy (see abs), which was desirable in Jones.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the filament of Nakaishi with aromatic polycarbonate and diglycerol esters of Nakaishi with the additive manufacturing method of Jones to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved flowability and great rigidity after curing, which was desirable in Jones.

	Regarding claim 2-4, the combination Jones/Nakaishi discloses a diglycerol ester with the recited Markush grouping of structures or homologs in an additive manufacturing method (see cited portions of Nakaishi – diglycerol monolaurate ester is disclosed in the equivalent abstract and reads on the claimed Markush group of molecules as a sub-range which renders obvious the claimed range of structures – see 10-18C fatty acid ester of diglycerol of equivalent abs).  See MPEP 2144.05 regarding the obviousness of similar, approaching and overlapping ranges.

3, the 10-18C fatty acid ester of Nakaishi is a sub-range of the 6-24C fatty acid ester claimed.

Regarding claim 8, the claimed subject matter regarding the graphite used is at least partly expanded graphite is a contingent/optional limitation.  The claim which claim 8 depends from, claim 1, includes graphite as a contingent ingredient and, since the claim 8 does not narrow the range of mass fractions such that there is more than 0.0 wt. % graphite, merely reciting that there is at least partly expanded graphite as the graphite used, when there is no graphite, means that the claimed type of graphite is not required by the claim.  Examiner recommends, where there is proper support in the specification for such amendment, narrowing the range of mass fraction of the graphite ingredient(s) to be greater than 0.0 wt. %.

	Regarding claim 9, the claimed subject matter regarding the impact modifier is a contingent limitation for the same reasons indicated above regarding the graphite type in claim  8.

	Regarding claim 10, which are directed to specific properties of the additive manufacturing filament recited in said claim, it is noted that once a filament with the claimed chemical composition is disclosed to comprise a material selected from the group consisting of aromatic polycarbonate and diglycerol esters (see combination Jones/Nakaishi), and therefore is substantially the same as the filament of claims 1 and 10, it will, inherently, display recited properties, and render obvious the recited method.  See MPEP 2112.	

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2005/0048304) and further in view of Nakaishi (JP 2011/256359), and Meyer (CN 102666703).

Regarding claim 5, the combination Jones/Nakaishi does not disclose: characterized in that a flame-retardant present in the construction material is an alkali metal and/or alkaline earth metal salt of an aliphatic or aromatic sulfonic acid or of a sulfonamide.
In the same field of endeavor of polycarbonate blends as Jones (see title, abs, [0098]), Meyer discloses a flame retardant that is an aliphatic or aromatic sulfonic acid or sulfonamide.  [0115].
Addition of the flame retardant of Meyer to the filament of Jones made the filament and object produced flame retardant and was a selection of a known design for its intended uses, and improved the flame-retardant properties of the manufactured object, which was desirable in Jones.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the flame-retardant component of Meyer with the polycarbonate filament in the additive manufacturing method of Jones to arrive at the claimed invention before the effective filing date because doing so made the manufactured object flame retardant, which was desirable in Jones.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2005/0048304) and further in view of Nakaishi (JP 2011/256359), and Ahn (KR 2009/072082).

Regarding claim 6, the combination Jones/Nakaishi does not disclose: characterized in that at least 0.05 wt. % of an anti-dripping agent is present in the construction material.
The specification discloses that the anti-dripping agent of the instant invention is a mixture of polytetrafluoroethylene and styrene-acetonitrile.

To add the anti-dripping agent of Ahn to the polycarbonate filament of Jones had the benefit that it prevented dripping during manufacturing and was the selection of a known design for its intended uses, which was desirable in Jones.  Id.
Ahn does not disclose the precise mass/weight fraction of the anti-dripping agent in the filament as being 0.05 wt. % or greater.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the anti-dripping agent that is polytetrafluoroethylene and styrene-acetonitrile of Ahn with the additive manufacturing method of Jones and to optimize, by routine experimentation, the mass/weight fraction of the various additives in the composition/filament to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the prevention of dripping of the filament, which was desirable in Jones.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2005/0048304) and further in view of Nakaishi (JP 2011/256359), and Hewel (US 2011/0184099).

Regarding claim 7, the combination Jones/Nakaishi does not disclose: a flame retardant made from chopped glass fibers with certain dimensions/geometry.
In the same field of endeavor of material mixtures as Jones (see title, abs), Hewel discloses a flame retardant (see vetrotex 995 of Table III) which is a chopped glass fiber with a 
To add the glass fibers as a flame retardant of Hewel to the composition of Jones was the selection of a known design for its intended uses, which was desirable in Jones.
Hewel does not disclose the precise concentration of flame-retardant glass fibers in the composition.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A.  
Therefore, it would have been obvious to one of ordinary skill in the art to add the glass fibers with a certain length and diameter as a flame retardant of Hewel in the additive manufacturing method of Jones and to perform routine experimentation on the mass/weight fractions of the filament to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved flame retardant properties in the composition, which was desirable in Jones.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2005/0048304) and further in view of Nakaishi (JP 2011/256359), and Kim (CN 101796134).

	Regarding claim 11, the combination Jones/Nakaishi does not disclose: characterized in that the construction material comprises carbon fibers.
	In the same field of endeavor of polycarbonate resin compositions as Jones (see title, abs), Kim discloses: carbon fibers as a filler in a polycarbonate resin.  Claim 13.
	To add the carbon fibers in the polycarbonate resin mixture/composition of Kim to the additive manufacturing method of Jones would have been the selection of a known design for its 
	Therefore, it would have been obvious to one of ordinary skill in the art to add the carbon fibers in the polycarbonate resin mixture/composition of Kim to the additive manufacturing method of Jones to arrive at the claimed invention before the effective filing date because doing so was the selection of a known filler material in polycarbonates and was the selection of a known design for its intended uses, which was desirable in Jones.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2005/0048304) and further in view of Nakaishi (JP 2011/256359), Kurachi (JP 2005/062209), and Endoh (US 2017/0217090).

	Regarding claim 12, the combination Jones/Nakaishi does not disclose: wherein the operating temperature of the nozzle/construction space is 10 degrees less than the glass transition temperature of the filament or greater.
	In the same field of endeavor of aromatic polycarbonate resins with diglycerol ester components as Jones (see polyhydric alcohol component and aromatic polycarbonate), Kurachi discloses that the glass transition temperature of such mixtures is less than 30 degrees C.  
	The Kurachi reference does not teach keeping the construction space/platform at below 20 degrees C.
	In the same field of endeavor of additive manufacturing (see title, abs), Endoh discloses: wherein the laminated layers are jet cooled to 10 degrees C.  [0150].
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 

	Therefore, it would have been obvious to one of ordinary skill in the art to combine the cooling of laminated layers as in Endoh to more than 10 degrees C below the glass transition temperature of Kurachi in the additive manufacturing method of Jones to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the level differences between the layers to be removed, which was desirable in Jones. 	 
	 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2005/0048304) and further in view of Nakaishi (JP 2011/256359), Meyer (CN 102666703), and Hayasaka (US 2016/0024298).

Regarding claim 16, the combination Jones/Nakaishi does not disclose: characterized in that a flame-retardant present in the construction material is an alkali metal and/or alkaline earth metal salt of an aliphatic or aromatic sulfonic acid or of a sulfonamide.
In the same field of endeavor of polycarbonate blends as Jones (see title, abs, [0098]), Meyer discloses a flame retardant that is an aliphatic or aromatic sulfonic acid or sulfonamide.  [0115].
Addition of the flame retardant of Meyer to the filament of Jones made the filament and object produced flame retardant and was a selection of a known design for its intended uses, and improved the flame-retardant properties of the manufactured object, which was desirable in Jones.

To optimize the amount of flame retardant in the composition would have been characterized by routine experimentation.  See Hayasaka [0053] which discloses that less than 10% wt. is appropriate in such compositions.
See MPEPP 2144.05(II)(A) regarding the obviousness of routine optimization by one of ordinary skill in the art before the effective filing date.
Doing so had the benefit of improving flame retardancy while reducing costs as an optimization of a result-effective variable, which was desirable in Jones.
Therefore, it would have been obvious to one of ordinary skill in the art to optimize the mass/weight fraction/percentage/concentration of flame retardant in the composition of Jones / Nakaishi / Meyer to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improving of flame retardancy while reducing costs, which was desirable in Jones.

	Regarding claim 17, the combination Jones/Nakaishi does not disclose: characterized in that a flame-retardant present in the construction material is an alkali metal and/or alkaline earth metal salt of an aliphatic or aromatic sulfonic acid or of a sulfonamide.
In the same field of endeavor of polycarbonate blends as Jones (see title, abs, [0098]), Meyer discloses a flame retardant that is an aliphatic or aromatic sulfonic acid or sulfonamide.  [0115].
Addition of the flame retardant of Meyer to the filament of Jones made the filament and object produced flame retardant and was a selection of a known design for its intended uses, and improved the flame-retardant properties of the manufactured object, which was desirable in Jones.

	In the same field of endeavor of polycarbonate resins forming objects (see tile, abs, polycarbonate throughout) as Jones, Hayasaka discloses: use of PTFE as an anti-dripping agent (see [0057]).
	To add the anti-dripping PTFE of Hayasaka to the additive manufacturing method of Jones had the benefit that it was the selection of a known design for its intended uses, which was desirable in Jones.  See MPEP 2144.06-07 regarding the obviousness of selection of a known design for its intended uses.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the PTFE anti-dripping agent of Hayasaka with the additive manufacturing method of Jones to arrive at the claimed invention before the effective filing date because doing so was the selection of a known design for its intended uses, which was desirable in Jones.

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2005/0048304) and further in view of Nakaishi (JP 2011/256359), and Hasegawa (EP 1637565).

	Regarding claim 18, the combination Jones / Nakaishi does not disclose: use of a thermal stabilizer and a thermal stabilizer in the amount/proportion of 0.003-1.0 wt. %.
	In the same field of endeavor of additive manufacturing with diglycerol esters and polycarbonates (see title, abs, claim 3), Hasegawa discloses: the use of a thermal stabilizer that is Irgafos 168 and discloses that such anti-oxidants are present in between 0.1-10 parts by weight (see antioxidant section).
	To optimize the antioxidant mass/weight fraction/percentage/concentration would have bene characterized by routine experimentation by one of ordinary skill in the art before the 
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the antioxidant/flame retardant of Irgafos 168 of Hasegawa with the additive manufacturing method of Jones and to optimize the mass content within the disclosed range to arrive at the claimed invention before the effective filing date would have been considered a routine optimization/result-effective with cost, which was desirable in Jones.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2005/0048304) and further in view of Nakaishi (JP 2011/256359), and Okamoto (JP 2014/210833).

Regarding claim 19, the combination Jones/Nakaishi does not disclose: wherein the construction material further comprises: 0.1-10.0 wt. % of further additives (the instant specification on pp. 17-18 – see component G section – details listings of materials that may or may not be considered as further additives).
In the same field of endeavor of resin compositions containing diglycerol esters and polycarbonate resins (see title, abs, detailed description), Okamoto discloses: wherein the composition further comprises antioxidants or UV absorbers with 10% mass or less (see detailed description section).  This is an overlapping range to the claimed range.  See MPEP 2144.05 regarding the obviousness of similar/approaching/overlapping ranges, amounts and proportions.
To add the specified mass content of the antioxidant or UV absorber of Okamoto to the resin composition of Jones had the benefit that it allowed for the improved performance trends of the antistatic composite (see detailed description), which was desirable in Jones.
.
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2005/0048304) and further in view of Nakaishi (JP 2011/256359), and Wehrmann (US 11279812).

The applied reference Wehrmann has a common Assignee and two joint inventors (Wehrmann, Heuer) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
The Wehrmann reference has an effective filing date of 1/23/2017 which is earlier than the instant filing date of 2/4/2017.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 19, the combination Jones/Nakaishi does not disclose: wherein the construction material further comprises: 0.1-10.0 wt. % of further additives (the instant 
In the same field of endeavor of polycarbonate resins with diglycerol esters as Jones (see background/summary; col. 2, ll. 6-19), Wehrmann discloses: use of antioxidants (see col. 13, ll. 46-58).
To add the antioxidant of Wehrmann to the polycarbonate / diglycerol ester resin mixture of Jones had the benefit that it improved the oxidation properties of the composite and was the selection of a known design for its intended uses, which was desirable in Jones.  See MPEP 2144.06-07 regarding the obviousness of selection of a known design for its intended uses.
The combination Jones/Nakaishi/Wehrmann necessarily uses some amount of antioxidant and one of ordinary skill in the art would have optimized the precise mass/weight fraction/percentage/concentration of the antioxidant to arrive at the claimed percentage before the effective filing date.  Therefore, the claimed range of mass contents (0.1-10.0 wt. %) cannot be considered critical.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the antioxidant of Wehrmann with the resin composition of Jones and to perform routine optimization of the mass content of the antioxidant to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the antioxidative properties of the composite, which was desirable in Jones.

Response to Arguments

Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive.
	Argument: Applicant argues regarding the rejections under 35 U.S.C. 103 for claims 1-4, 8-10 that the Jones / Nakaishi combination would not have been a selection of a known design for its intended uses.  Remarks pp. 10-11.

	This is not found persuasive because the combination Jones / Nakaishi takes a known method of Jones and substitutes or combines the materials of Nakaishi into its methods and would have been the selection of a known design for its intended uses to yield predictable results to one of ordinary skill in the art before the effective filing date.  The references do not teach away from one another and Jones does not disparage use of aromatic polycarbonates and/or diglycerol esters in its methods such that use of such a combination of materials would have been within the level of skill of one of ordinary skill in the art.
	Furthermore, additional references made of record for the new dependent claims – such as Nakaishi 2, JP 2008/115250, - may even show the claimed subject matter is obvious the claimed subject matter.  Another reference, Maisenmosher (CN 104730727) discloses a polycarbonate and diglycerol carbonate (interpreted as a diglycerol ester) in additive manufacturing methods, further demonstrating the obviousness of the presented combination, before the effective filing date.  Yet another reference – Jallouli, KR 2016/0039155- seems to present a similar combination as obvious to one of ordinary skill in the art and such a combination as within the level of skill of one of ordinary skill in the art. Each of these references is not necessarily an anticipation rejection because they may or may not disclose/support the mass/weight percentage/fraction/concentration of the particular components as recited in the method of claim 1; but they do support that the combination of additive manufacturing methods with the filament comprising these materials would have been obvious and within the level of skill of one of ordinary skill in the art before the effective filing date.  Therefore, claim 1 is not allowable.
	Therefore, Applicant’s arguments and remarks are not found persuasive.

	Argument: Applicant argues that Jones and Nakaishi is not in the same field of endeavor.  Remarks pp. 10-11.

	This is not found persuasive because injection molding and additive manufacture are related fields of endeavor and the cited field of endeavor was thermoplastic article manufacture and not either of the fields Applicant cited in the Remarks.
	Moreover, Applicant has not demonstrated unobvious results in combining diglycerol esters and aromatic polycarbonates as in Nakaishi in the additive manufacturing method of Jones.
Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743